Citation Nr: 0029987	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  93-26 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1. The propriety of the initial 10 percent evaluation 
assigned for the veteran's residuals of a gunshot wound to 
the left foot.  

2.  The propriety of the initial noncompensable evaluation 
assigned for the veteran's donor site scar of the left thigh.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active military service from January 1988 to 
January 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating action in which 
the RO granted service connection for residuals of a gunshot 
wound to the left foot, rated 10 percent disabling, and a 
donor site scar of the left thigh, rated noncompensably 
disabling.  The veteran appealed and requested a hearing 
before a member of the Board in Washington, D.C.  The veteran 
failed to appear for his scheduled hearing in August 1995.  
This case was remanded by the Board in October 1995 and April 
1999 for additional development.  It is now before the Board 
for further appellate consideration.  


FINDINGS OF FACT

1. The residuals of a gunshot wound of the veteran's left 
foot involved a fracture of the left calcaneus, talus, and 
the left talar body and currently consist of X-ray 
findings of degenerative changes in the subtalar joint and 
multiple tiny foreign bodies in the soft tissues of the 
hind foot, occasional pain in the foot and some stiffness 
in the foot in the morning and evening.  

2. The veteran's donor site scar of the left thigh is well 
healed, not tender, and is not painful or ulcerated; the 
scar does not cause any functional limitation in the left 
thigh.  


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation of 20 percent for 
the residuals of a gunshot wound to the left foot have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 2000); 
38 C.F.R. §§ 4.56, 4.73 Diagnostic Code 5310 (2000).  

2. The criteria for an initial compensable rating for a donor 
site scar of the left thigh have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. § 4.118, Diagnostic Code 7803, 7804 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.  

Review of the service medical records reveal that the veteran 
sustained a penetrating through and through gunshot wound the 
left foot in February 1991, while in the service.  The 
entrance wound was just posterior to the medial malleolus and 
the bullet exited in the region of the sinus tarsi.  X-rays 
and a CT scan showed impressive loss of bone in the talus and 
lateral aspect of the calcaneus, particularly of the anterior 
process.  The veteran's wounds were repeatedly debrided and 
lavaged.  A cast was applied.  In early March 1991 the 
veteran underwent skin grafting from the left thigh to the 
lateral wound site.  He was then placed in a splint and 
eventually used a cane walker.  He then underwent physical 
therapy and rehabilitation.  

On a Medical Evaluation Board examination conducted in late 
August 1991, there was a medial entry wound in the left ankle 
area that measured approximately 2x 1.5 centimeter and a 
lateral exit wound which measures 5x 4.5 centimeters at its 
widest point.  The lateral wound had an apparently well 
healed split-thickness skin graft.  Scar tissue was noted to 
be adherent centrally over the scar and there was marked 
decrease in sensation over the graft site.  The veteran was 
neurovascularly intact and muscle strength was noted to be 
symmetrical and equal bilaterally.  He had approximately 0 
degrees of dorsiflexion of the left ankle with the knee 
extended, and approximately 5 degrees of dorsiflexion with 
the knee flexed.  There were approximately 3 degrees of left 
subtalar joint inversion and 0 degrees of eversion.  The 
veteran ambulated with a limp involving the left lower 
extremity due to decreased range of motion.  X-rays showed 
retained fragments on both the medial and lateral aspects of 
the osseous structures.  There had been a fracture of the 
left talus, left talar body, and left calcaneus with 
disruption of the subtalar joint.  

On VA orthopedic examination in March 1992 the veteran 
complained of pain in the left foot on prolonged standing.  
He also complained of swelling and a decrease of strength 
with decreased ability to run or play sports.  Examination of 
the left foot showed cyanosis and coolness in the left fourth 
toe.  There was an entry wound above the left medial 
malleolus and an exit wound in the left lateral malleolus.  
There was tenderness to palpation in the area of the exit 
wound of the foot and lateral malleolus area.  There was 
pitting edema or swelling in the left foot.  The veteran was 
able to dorsiflex the left ankle to 25 degrees with a 
considerable amount of pain.  Plantar flexion was to 45 
degrees with an equivalent amount of pain.  Pain on eversion, 
inversion, abduction and adduction was reported.  The 
diagnosis was gunshot wound of the left lower extremity in 
the ankle, through and through gunshot wound of the left foot 
with residual scarring and motion limitation.  

VA clinical records reflect outpatient treatment during the 
period from 1992 to 1994 for various disorders, to include 
left ankle pain.  

Private hospitalization records reflect hospitalization in 
November 1995 after the veteran sustained a Pillion fracture 
of his left distal tibia as a result of a fall.  In the 
course of the hospitalization he underwent open reduction 
with internal fixation of the left tibia Pillion fracture.  
Subsequent private outpatient treatment for this injury is 
indicated.  

During a VA neurological examination in October 1996, the 
veteran complained of occasional cracking in the left ankle 
when he walked.  He noted aching pain in the ankle in the 
morning and in the evening.  He said the pain was exacerbated 
by cold and rainy weather.  No motor loss, sensory loss or 
loss of balance or equilibrium was reported.  Examination 
revealed that deep tendon reflexes were 2+ and motor power 
was 5/5 in all flexors and extensors.  Gait and station were 
normal and the Romberg was negative.  After examination, the 
diagnosis was no evidence of peripheral nerve injury or 
neuropathy found.  

On VA orthopedic examination in October 1996 the veteran 
complained of increasing pain, instability, and swelling in 
the left foot.  He reported that he had been unable to 
participate in sports that he had played prior to his gunshot 
wound injury.  The veteran indicated that he had pain with 
acute weather changes, especially in cool weather.  He gave a 
history of a November 1995 fracture of the left foot which 
had required open reduction and internal fixation.  
Examination revealed an entry wound scar on the medial aspect 
of the left foot and an exit wound scar on the lateral aspect 
of the left foot.  There was a donor site scar about the left 
thigh area which was described as nontender to palpation and 
well healed.  There was a 20 to 25 degree arc of motion on 
dorsiflexion and plantar flexion on the left.  

On VA orthopedic examination in November 1999 the examiner 
indicated that he had reviewed the claims folder.  It was 
noted that an X-ray of October 1995 showed an acute fracture 
of the distal left tibia with a vertical fracture line 
entering the anterior aspect of the left distal tibia 
articular surface and into the ankle joint.  There was 
displacement and it was noted that internal fixation was then 
applied by surgery.  A left ankle X-ray of November 1996 was 
also reviewed and showed plate and screws in place in the 
left tibia with normal alignment of the ankle joint.  There 
was no degenerative joint disease in the ankle.  There was 
very slight spur formation seen lateral to the left hind 
foot.  There were metal fragments seen lateral to the left 
hind foot.  There was flattening of the subtalar joint with 
spur formation of the calcaneocuboid joint.  

During the examination the veteran said that his left ankle 
would freeze up when he stepped down on the left foot, and he 
would then have momentary pain.  Otherwise, the veteran 
reported slight stiffness in the left foot and ankle when he 
first rises from a sitting position and begins walking.  He 
noted no lack of endurance or ability to walk during the day.  
It was noted that he had been playing shortstop on a baseball 
team until he hurt his shoulder the previous summer.  It was 
noted that the veteran currently worked as a mailman and he 
had done this job for the previous two years.  It was said 
that he had to do standing and walking throughout the day.  
He reported that he had lost no time from work over the 
previous two years.  It was also reported that he took no 
medication.  

Evaluation revealed a 4x4-centimeter spit thickness donor 
site area on the left anterior thigh.  It was nontender.  The 
scar was described as flat with no redness and no discomfort 
on palpation.  Alignment of the veteran's legs was normal in 
regard to the ankles.  He had no limp and he could walk on 
his tiptoes and on his heels, evidencing excellent balance 
and coordination.  There were 5 degrees of left ankle 
dorsiflexion and 40 degrees of plantar flexion.  Inversion of 
the left subtalar joint was 10 degrees and eversion was 5 
degrees, without pain.  There were no flare-ups and so there 
would be no anticipated change in range of left ankle motion.  
There was no pain noted on range of motion of the left ankle 
or the subtalar joint.  X-rays showed degenerative changes to 
the subtalar joint.  There were multiple tiny foreign bodies 
in the soft tissues of the hind foot.  Internal fixation with 
metal screws and a plate was indicated.  There was a 2-
centimeter step off in the distal tibia anterior surface, but 
the joint space was normal.  

There was a 2 centimeter entry wound posterior to the medial 
malleolus which was flat, nontender, and nonadherent.  The 
exit wound was on the lateral aspect of the left hind foot in 
the area of the sinus tarsi.  This was an irregular area 
where the skin had been grafted and measured 4x3 centimeters.  
The scar was adherent and depressed, but it was not tender, 
ulcerated, or broken down.  Peripheral sensation and 
circulation were normal. It was noted that there was no nerve 
entrapment or vascular deficit.  

The examiner commented that the injury which occurred to the 
veteran's left foot due to the gunshot wound would be 
characterized as involving Muscle Group X, dorsal.  This was 
considered to be moderate in severity with the exit wound 
involving injury to the extensor digitorum brevis of the 
foot.  It was noted that there was no functional limitation 
of the toes due to this injury.  It was said that the non 
service connected fracture of the distal tibia involved the 
ankle only.  This was said to be well maintained.  There was 
slight limitation of ankle motion.  The examiner considered 
this disability as totally separate from the service 
connected left hind foot injury.  


II.  Legal Analysis

38 U.S.C.A. § 1155 (West 1991 & Supp. 2000) provides that 
disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  

The veteran's residuals of a gunshot wound to the left foot 
are evaluated under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5310.  The rating is for injury to Muscle 
Group X, which controls the movements of the forefoot and 
affects propulsion thrust in walking.  Effective July 7, 
1997, the VA revised the schedular criteria for rating muscle 
injuries.  The Court has held that, where the law and 
regulations change after a claim has been filed but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  However, 
although the current regulations for evaluating muscle 
disabilities have been consolidated and rephrased, the 
elements for consideration in determining the degree of 
disability have not changed, where there is injury to only 
one muscle group in an anatomical area.  

Under the criteria of Diagnostic Code 5310 where the injured 
muscle involves plantar function of Muscle Group X a 
noncompensable (0 percent) rating is assigned if there is 
slight disability.  A 10 percent rating is assigned for a 
moderate disability, a 20 percent evaluation is assigned for 
a moderately severe disability, and a 30 percent evaluation 
is assigned for severe disability.  As regards injury to a 
muscle affecting dorsal function of Muscle Group X, a non 
compensable rating is assigned if there is slight disability, 
a 10 percent rating is assigned if there is either moderate 
or moderately severe disability, and a 20 percent rating is 
assigned if there is severe disability.  

The Board notes that for VA rating purposes, the cardinal 
signs and symptoms of muscle injury are loss of power, 
weakness, lowered threshold of fatigue, fatigue pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56 (c).  In rating muscle injuries under 
Diagnostic Codes 5301 through 5323, such disabilities shall 
be classified as slight, moderate, moderately severe, or 
severe.  38 C.F.R. § 4.56(d).  

A through and through muscle injury due to a missile with a 
compound comminuted fracture represents severe muscle injury.  
38 C.F.R. § 4.72 old criteria; 38 C.F.R. § 4.56 (d)(4) new 
criteria.  All gunshot wound fractures are considered 
compound and comminuted because all of them involve a tract 
to the outside, and all of them are shattering in nature.  

The evidence indicates that the veteran incurred a through 
and through small missile wound to the left hind foot during 
service.  There was through and through injury to the 
extensor digitorum brevis, a muscle involving dorsal 
function, with a compound comminuted fracture.  The evidence 
indicates that this injury did not involve the ankle joint.  
No other muscle was damaged by the gunshot wound, but the 
veteran did sustain a comminuted fracture to the left 
calcaneus, left talus, and left talar body, as a result of 
this injury.  There is evidence in the claims folder 
indicating that the veteran sustained a post service fracture 
of his left lower tibia which did involve the ankle joint, 
but the residuals of this injury are not service connected 
and may not be considered in rating the veteran's service 
connected left foot disability.  However, since the veteran 
did sustain a comminuted fracture of his left calcaneus, left 
talus, and left talar body, due to his inservice gunshot 
wound of the left foot, his injury to Muscle Group X as it 
involves dorsal function must be considered as severe.  Under 
the criteria of Diagnostic Code 5310, a 20 percent evaluation 
is assigned for such disability.  

The 20 percent rating currently assigned represents the most 
disabling the residuals of the veteran's gunshot wound of the 
left foot have been since the date of the claim, which in 
this case is considered to be the day following discharge 
from service.  Accordingly, staged ratings for the residuals 
of the veteran's gunshot wound of the left foot are not 
warranted.  Fenderson v. West 12 Vet. App. 119 (1999).  

In regard to the issue of an increased (compensable) rating 
for the veteran's donor site scar of the left thigh, a 10 
percent rating is assignable under Diagnostic Codes 7803 and 
7804 for scars which are superficial and poorly nourished 
with repeated ulceration, or which are tender and painful on 
objective demonstration.  Under the provisions of Diagnostic 
Code 7805, the veteran's donor site scar may also be rated on 
the basis of limitation of function in the left thigh.  On 
recent VA examination, the donor scar on the left thigh was 
found to be nontender.  The scar was described as flat with 
no redness and no discomfort on palpation.  It is clearly 
well healed and no ulceration was noted.  This donor site 
scar was not poorly nourished.  No limitation of function 
attributable to this scar was noted.  In view of these 
findings on examination, it is apparent that a compensable 
rating for the donor site scar on the left thigh is not 
warranted.  

The noncompensable percent rating currently assigned 
represents the most disabling the veteran's donor site scar 
on the left thigh has been since the date of the claim, which 
in this case is considered to be the day following discharge 
from service.  Accordingly, staged ratings for the residuals 
of the veteran's donor site scar on the left thigh is not 
warranted.  Fenderson v. West 12 Vet. App. 119 (1999).  


ORDER

A 20 percent initial rating for the residuals of a gunshot 
wound of the left foot is granted, subject to the law and 
regulations governing payment of monetary benefits.  


Entitlement to an initial compensable rating for a donor site 
scar on the left thigh is denied.  



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

